Citation Nr: 1518833	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-25 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, on a schedular basis. 

2.  Entitlement to an evaluation in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active duty service from October 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Increased rating claims for service-connected tinnitus, hearing loss, peripheral neuropathy, heart, diabetes mellitus, and psychiatric disabilities have been raised by the record in an August 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an evaluation in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During the appeal period, evidence of record shows that the Veteran's prostate cancer residuals, status post radical retropubic prostatectomy, were manifested by voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials, which must be changed more than 4 times per day.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for prostate cancer residuals, status post radical retropubic prostatectomy, on a schedular basis, have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The RO's May 2011 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the May 2011 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination in June 2011 that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Historically, the Veteran filed a claim for entitlement to an increased rating for prostate cancer residuals in April 2011.  In a January 2012 rating decision, the RO continued the previously assigned 60 percent rating for that disability.  The Veteran filed a timely notice of disagreement with that determination in March 2012.  After a statement of the case was issued in June 2013, the Veteran continued to disagree with the assigned 60 percent evaluation for his service-connected prostate cancer residuals and filed a substantive appeal to the Board in August 2013.

The Veteran's prostate cancer residuals have been rated under Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528. 

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a maximum 60 percent rating is warranted.  A higher rating may not be awarded for prostate cancer residuals unless there is evidence of significant renal dysfunction.  Id.

Renal dysfunction with persistent edema and albuminuria with BUN (blood urea nitrogen) 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants the assignment of an 80 percent evaluation.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants the assignment of a 100 percent evaluation.  Id.

When rating for urinary frequency, the maximum rating is 40 percent; as such, these provisions need not be considered as it does not provide for an evaluation higher than 60 percent.  Likewise, provisions for rating for obstructed voiding and urinary tract infections need not be considered herein as the maximum evaluation is 30 percent; thus these diagnostic codes also do not permit for a higher evaluation than 60 percent.  Id.  In addition, rating criteria do not permit the assignment of separate ratings for renal dysfunction or urinary frequency.  See also 38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).

VA treatment records showed a prostate-specific antigen (PSA) of 0.00 in April 2010 and 0.02 in November 2011.  Creatinine was listed as 1.2 (April 2010), 1.0 (May and November 2010), 1.1 (May 2010), and 1.1 (March and June 2011).  BUN was listed as 14.7 (April 2010), 17.5 (May 2010), 11.1 (November 2010), 15.1 (March 2011), and 19.2 (June 2011).  In a June 2011 VA treatment note, the Veteran was noted to have no active problems regarding prostate cancer. 

In a June 2011 VA genitourinary examination report, the Veteran indicated that he was diagnosed with adenocarcinoma of the prostate in July 1998 and had surgery as well as his last antineoplastic treatment in August 1998.  He reported having nocturia and wearing liners when asleep; urinary frequency four to five times per day and wearing liners all day; changing four to five liners per day depending on activity; losing urine due to stress incontinence and carrying extra liners in the car; leaking urine when lifting tools or turning; having urine leaks of about a few ounces per day; and losing about 30% of total urine output.  He indicated that he was working full time in sales, making calls on engineers and architects. 

On physical examination, a lower abdomen midline scar was shown to be well healed and measure six centimeters.  The Veteran had no hernias or rectal masses and a surgically absent prostate.  Test results were listed as PSA of 0.03 with no relapse in March 2011 as well as creatinine of 1.1 and BUN of 19.2 in June 2011.  It was noted that prostate cancer caused significant occupation effects with urinary incontinence impacting occupational activities.  The examiner commented that prostate cancer was likely inactive, as his PSA remained low.  Residuals of radical prostatectomy were noted to include erectile dysfunction, depression, unrelenting urinary incontinence, and persistent stress urinary incontinence requiring protection.

In his August 2013 substantive appeal, the Veteran asserted that his genitourinary system dysfunction required him to change pads six to eight times per day due to continual urine leakage as well as caused daytime voiding and voiding two to three times in the evening after a deep sleep.  He reported that the constant changing of the pads and voiding caused him to lose time on his job. 

At no point during the appeal period did the Veteran's genitourinary symptomatology meet the criteria for the assignment of a rating in excess of 60 percent.  Evidence of record, including the June 2011 VA examination findings, VA treatment records, and lay assertions of the Veteran, showed that the Veteran's voiding dysfunction continues to be his predominant prostate cancer residual.  It reflected that the Veteran's voiding dysfunction caused urine leakage and led him to change absorbent material more than four times a day.  These symptoms meet the criteria for the currently assigned 60 percent rating under Diagnostic Code 7528.  However, evidence of record during the appeal period clearly does not indicate that the Veteran suffered from any renal dysfunction or active malignant neoplasms of the genitourinary system. 

The Board has also considered the evidence of erectile dysfunction and depression.  In that regard, the Veteran is receiving special monthly compensation for loss of use of a creative organ as well as disability compensation benefits for complete erectile dysfunction and multiple psychiatric disabilities associated with prostate cancer.  The Board has also determined that a separate, compensable evaluation is not warranted for the Veteran's well healed abdominal surgical scar under 38 C.F.R. § 4.118.

In this case, the Veteran's statements are competent evidence to report his prostate cancer residual symptoms, such as frequency of changing absorbent pads, because this requires only personal knowledge as it comes to him through his senses.  Indeed, the medical examiner considered the Veteran's statements as to his symptoms when making findings.  However, the evidence of record does not indicate that the assignment of an increased evaluation is warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating genitourinary disabilities.  

Based on the foregoing discussion, the Board finds that there is no basis for assignment of an evaluation in excess of 60 percent for the Veteran's service-connected prostate cancer residuals during the entire appeal period.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected prostate cancer residuals, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected prostate cancer residuals varied to such an extent that a rating greater or less than 60 percent would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected prostate cancer residuals; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the assignment of an evaluation in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, on a schedular basis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, on a schedular basis, is denied.


REMAND

The Board's review of the record revealed that additional development for the matter of entitlement to an evaluation in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, on an extraschedular basis, is warranted.

An extraschedular rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.

The Board itself cannot assign an extraschedular rating in the first instance.  Therefore, Board must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of C&P Services (Director) determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd v. Brown, 9 Vet. App. at 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to Director of C&P for review, the appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").

The Veteran's assertions that his prostate cancer residuals caused significant effects on his everyday functioning, interfered with his quality of his life, and greatly affected his employment are interpreted as contentions that an extraschedular evaluation is sought, as the schedular criteria do not adequately compensate him for the severity of his prostate cancer disability residuals.  Thus, referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Refer to the Director of the Compensation Service the Veteran's claim of entitlement to an evaluation in excess of 60 percent for prostate cancer residuals, status post radical retropubic prostatectomy, based upon extraschedular consideration under 38 C.F.R. § 3.321(b).
 
2.  Thereafter, the RO should readjudicate whether       entitlement to an evaluation in excess of 60 percent for prostate cancer residuals, status post radical retropubic prostatectomy, based upon extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), is warranted.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


